Title: James Madison to William A. Duer, 29 May 1835
From: Madison, James
To: Duer, William A.


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                29. May 1835.
                            
                        
                        I have received your letter of the 25th. and feel a pleasure in gratifying the wish of Chancellor Kent by
                            enclosing the paper transmitted to me by your father. With great esteem & cordial salutations
                        
                            
                                James Madison
                            
                        
                    